DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and under examination. Claims 15-43 are withdrawn (see below).
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 3/2/2021 is acknowledged. Claims 15-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekhar et al. (US 2012/0153239), hereinafter Chandrasekhar.
Regarding claims 1-3, Chandrasekhar discloses a conductive “filament” (par. 0098 produces a “strand” of 3 mm in diameter, as well as pelletizing that strand into a 3 mm long “pellet” either of which could be considered a “filament” under this term’s BRI) 
comprising (a) a material comprising polymer (par. 0098); and (b) a plurality of anisotropic (par. 0086) conductive particles (par. 0031-0033, 0080). 
A “strand” or a “pellet” are known to be substantially cylindrical in shape, at the claimed diameter as in claim 3. As such, at least this cited embodiment would be considered to meet these applicable claim limitations. 
Regarding claim 4, Chandrasekhar discloses the subject matter of claim 1, and further discloses that the conductivity range of the polymer is above 1000 S/cm (par. 0030) meeting this claim limitation as 1000 S/cm is equivalent to 10,000 S/m which is greater than 1000 S/m; 
or alternatively, in par. 0107, the reference states “greater than 100 S/cm” which is the same value as listed in claim 4 of 1000 S/m. 
Regarding claims 7-9, Chandrasekhar discloses the subject matter of claim 1, and further discloses the “core-shell” structures with a copper/silver core-shell configuration (par. 0031-0033, 0092-0093) as most specifically claimed in claim 9. 
Regarding claim 12, Chandrasekhar discloses the subject matter of claim 1, and further discloses that the polymer is a thermoplastic polymer (par. 0067). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar (US 2012/0153239).
Regarding claim 5, Chandrasekhar discloses the subject matter of claim 1, but does not appear to explicitly disclose that the volume fraction of the conductive particles is between about 1% and about 80% (emphasis added) as is claimed, instead disclosing a weight percent of the filler (e.g. par. 0075). 
However, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (par. 0028). 
As such, Chandrasekhar demonstrates that the shape, and thus the volume ratio with respect to the compound as a whole, of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a volume fraction as is claimed. 
Regarding claim 6, Chandrasekhar discloses the subject matter of claim 1, but does not explicitly disclose the uniformity of conductivity of within 20% difference per unit area/length. 
However, Chandrasekhar discloses that the conductivity of the material should be configured such that the amount of filler present allows for a “percolation path” through the composite material (par. 0028-0029). As such, Chandrasekhar appears to suggest choosing an amount of filler material that allows for a negligible difference in conductivity through the material (par. 0029). Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the material is formed to have a uniformity of conductivity within a small range as is claimed as to produce an effective conductor. 
Regarding claims 10-11 and 14, Chandrasekhar discloses the subject matter of claim 1, but does not appear to explicitly disclose the size of the conductive particles as recited in the claims. 
However, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler 
As such, Chandrasekhar demonstrates that the shape/size of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness, as well as a change in size/shape in the absence of unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a variable diameter as to produce a set of “primary” and “secondary” fillers as optimized above, as recited in the claims. 
Regarding claim 13, Chandrasekhar discloses the subject matter of claim 1, and further discloses an embodiment (par. 0076-0077) using both copper and silver in solid form as to create a combined filler material. 
Chandrasekhar further discusses (par. 0088-0093) the process of coating a silver onto copper as to create these combined filler particles. In par. 0088, Chandrasekhar discusses varying the amount of metal solution used to create the copper is determinative of the size of the particles created – and then references this material again, in par. 0092, when it is to be covered with silver. 
As such, Chandrasekhar implies that the amount of copper/silver is a result-effective variable on the size of the particles created. Since the copper is created first, in par. 0088, the concentration of the copper ion solution directly results in the size of the “uncoated” particles of copper (then coated in par. 0092). Thus, it would have been obvious to one of ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742